ACCEPTED
                                                                       06-14-00178-CR
                                                             SIXTH COURT OF APPEALS
                                                                  TEXARKANA, TEXAS
                                                                 3/18/2015 11:42:02 AM
                                                                       DEBBIE AUTREY
                                                                                CLERK

NO. 06-14-00178-CR, 06-14-00179-CR, 06-14-00180-CR, 06-00181-CR

                                                  FILED IN
                                           6th COURT OF APPEALS
                                             TEXARKANA, TEXAS
                 TO THE COURT OF APPEALS   3/18/2015 11:42:02 AM
        SIXTH   DISTRICT OF TEXAS AT TEXARKANA  DEBBIE AUTREY
                                                    Clerk


              WILLIAM JAMES AKIN, Appellant

                              V.

                THE STATE OF TEXAS, Appellee



                           *****

     APPELLATE COUNSEL’S MOTION TO WITHDRAW

                           *****


                    DONALD K. HOOVER
                     Counsel for Appellant
                     Bar I.D. No. 24053019

                     414 W. Sam Rayburn
                     Bonham, Texas 75418
                   903/820-8464 (Telephone)
                   972/767-4355 (Facsimile)




NO. 06-14-00178-CR, 06-14-00179-CR, 06-14-00180-CR, 06-00181-CR
     NO. 06-14-00178-CR, 06-14-00179-CR, 06-14-00180-CR, 06-00181-CR

                         TO THE COURT OF APPEALS

        SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA

WILLIAM JAMES AKIN,
                                                                         Appellant

V.

THE STATE OF TEXAS
                                                                         Appellee

                                      *****

            APPELLATE COUNSEL’S MOTION TO WITHDRAW

                                      *****

TO THE HONORABLE COURT OF APPEALS, SIXTH DISTRICT OF TEXAS
AT TEXARKANA:

        Comes now, Donald K. Hoover, counsel for the Appellant, move this Court for

an Order allowing counsel to withdraw as appellate counsel of record for William

James Akin. In support of this motion, Counsel would show the Court that he has

accepted a position as a prosecutor with the Fannin County District. Counsel will start

that position on March 30, 2015. This will create a conflict of interest since Counsel

will represent the State of Texas. Moreover, as a prosecutor, Counsel is prohibited

from private practice. It is for these reason Counsel must seek withdrawal from this

case.
      Counsel has filed a Motion to Withdraw from the corresponding trial court case

with the District Court, and he has asked the trial court to appoint new counsel. The

Motion and requests are still pending.

      Neither the reporter’s record, nor the clerk’s record, have been received by

counsel at this time. At this time, no deadline has been set for submission of the

Appellant’s brief.

      Appellant counsel requests that this Motion be granted. This request is not for

the purpose of delay, but so that justice may be done.

      WHEREFORE, the Appellant prays that the Court grant this Motion and allow

him to withdraw as appellate counsel of record for Mr. Davis-Sanders.

                                         Respectfully submitted,


                                           /s/ Donald Hoover
                                         Donald Hoover
                                         Counsel for Appellant
                                         Bar I.D. No. 24053019
                                         414 W. Sam Rayburn
                                         Bonham, Texas 75418
                                         (903) 820-8464 (Telephone)
                                         (972) 767-4355 (Facsimile)
                         CERTIFICATE OF SERVICE

      A copy of the foregoing Appellant Counsel’s Motion to Withdraw has been
mailed via first-class mail, or hand-delivered, on March 18, 2015, to:

Via Hand Delivery
Fannin County District Attorney’s Office
Fannin County Courthouse
101 E. Sam Rayburn
Bonham, Texas 75418

Via first-class mail
Mr. William James Akin
#01955082
Dalhart Unit- TDCJ
19950 FM 998
Dalhart, Texas 79022


                                       /s/ Donald Hoover
                                     Donald Hoover